                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 20-830-AB (KS)                                                     Date: February 3, 2020
Title         Eddie Turner v. Ralph M. Diaz, Secretary of Corrections, et al.




Present: The Honorable:           Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson                                                  N/A
                    Deputy Clerk                                        Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On January 27, 2020, Petitioner, a former California inmate currently on parole1
proceeding pro se, filed a Petition for Writ of Habeas pursuant to 28 U.S.C. § 2254 (the “Petition”).
(Dkt. No. 1.) The Petition challenges Petitioner’s 2016 conviction and sentence for four counts of
grand theft in violation of California Penal Code (“Pen. C.”) § 487a with enhancements; five
counts of procuring or offering false or forged instruments for record, with enhancements (Penal
C. § 115(a)); and one count of perjury (Pen. C. § 118) with enhancements. (Petition at 2.) In
response to questions on the form petition asking the grounds on which he seeks relief in the instant
Petition, under Grounds One, Three, Four, and Five Petitioner wrote only: “SEE ATTACHED.”
(Id. at 5-7 (capitalization in original).) Petitioner left Ground Two entirely blank. (Id. at 5.)
Petitioner provided no additional supporting facts for any of the purported claims, leaving the
“Supporting FACTS” section under Grounds One through Five of the Petition completely blank.
(Id.) Instead, with the form Petition, Petitioner attached forty-eight (48) pages that are identified
as “Grounds 1-13.” (See Petition at 12-59.)2 Petitioner also included voluminous documents and
memoranda with the Petition as Exhibits 1-13, which include prior briefing on direct appeal and
state habeas proceedings, decisions of the California Court of Appeal and the California Supreme
Court, as well as a Clerk’s Transcript on appeal from the Superior Court and a Reporter’s
Transcript of Proceedings on Appeal. (See generally id.)

1
          On the caption page of the Petition, Petitioner lists a “Prison Identification/Booking No. “BB0204” and
provides an address at a private residence in Altadena, California. (Petition at 1.) The Court’s own search of the
California Department of Corrections and Rehabilitation (“CDCR”) Inmate Locator files found no current inmate
with the identification No. BB0204, which appears to indicate that Petitioner is no longer incarcerated in a CDCR
facility and is now released on parole. See https://inmatelocator.cdcr.ca.gov/ (last visited on February 3, 2020).
2
          Because Petitioner did not consecutively paginate the Petition and its Attachments as a single document, for
ease of reference, the Court uses the page identifiers assigned by the CM/ECF electronic docketing system.


CV-90 (03/15)                                 Civil Minutes – General                                     Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-830-AB (KS)                                             Date: February 3, 2020
Title        Eddie Turner v. Ralph M. Diaz, Secretary of Corrections, et al.


         Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without ordering
a responsive pleading where “it plainly appears from the petition and any attached exhibits that
the petition is not entitled to relief.” Additionally, Habeas Rule 2 requires, inter alia, that the
Petition specify the grounds for relief available to the Petitioner, state the facts supporting each
ground, state the relief requested, be legible, and be signed under penalty of perjury by Petitioner.
The Advisory Committee’s Notes state that “it is the relationship of the facts to the claim asserted
that is important” under Rule 2, and the Petition must “state facts that point to a real possibility of
constitutional error.” Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2; Advisory
Committee’s Note on Habeas Corpus Rule 4; see also Blackledge v. Allison, 431 U.S. 63, 75 n.7
(1977) (petitioner must state facts that point to a real possibility of constitutional error to be entitled
to habeas corpus relief). Because the Petition does not identify legal or factual basis for
Petitioner’s claims and it is unclear on what claims Petitioner is seeking relief, the Petition is
subject to dismissal pursuant to Habeas Rule 4. See James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)
(“Conclusory allegations which are not supported by a statement of specific facts do not warrant
habeas relief.”).

       IT IS THEREFORE ORDERED that Petitioner shall SHOW CAUSE no later than March
3, 2020 why the Petition should not be dismissed for failure to comply with Habeas Rule 2(c) and
Habeas Rule 4. Petitioner may discharge this Order by filing one of the following on or before the
March 3, 2020 deadline:

        (1) A complete First Amended Petition that is signed, does not refer to any of Petitioner’s
            earlier pleadings identifies with specificity each ground on which he seeks habeas
            relief, and articulates specific facts supporting each claim for habeas relief; or

        (2) A signed Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a).


//

//

//

//


CV-90 (03/15)                             Civil Minutes – General                               Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-830-AB (KS)                                       Date: February 3, 2020
Title       Eddie Turner v. Ralph M. Diaz, Secretary of Corrections, et al.


       Petitioner’s failure to timely comply with this Order and show cause why the Petition
should not be dismissed may result in a recommendation of dismissal pursuant to Habeas
Rule 4 and/or Local Rule 41-1 and Fed. R. Civ. P. 41.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 3 of 3
